UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
                                                 )
ACT NOW TO STOP WAR AND END                      )
RACISM COALITION, et al.,                        )
                                                 )
                      Plaintiffs,                )
                                                 )
               v.                                )                  07-cv-1495 (RCL)
                                                 )
THE DISTRICT OF COLUMBIA                         )
                                                 )
                      Defendant.                 )
                                                 )
                                                 )

                                    MEMORANDUM OPINION
     (DENYING RECONSIDERATION OF COURT’S OCT. 4, 2012 OPINION AND ORDER)

       Before the Court is defendant District of Columbia’s Motion for Reconsideration Or, In

the Alternative, For a Stay of Payment of Sanctions Until Final Order and Opportunity for

Appellate Review, Oct. 12, 2012, ECF No. 70. The District asks this Court to reconsider, strike,

and stay its October 4, 2012 Memorandum Opinion and Order. Act Now to Stop War and End

Racism Coal. v. Dist. of Columbia (ANSWER IV), ___ F. Supp. 2d ___, 2012 WL 4712980

(D.D.C. Oct. 4, 2012) (ECF Nos. 67 & 68). Upon consideration of the motion, the plaintiff’s

Opposition, Oct. 26, 2012, ECF No. 75, the defendant’s Reply thereto, Nov. 5, 2012, ECF No.

79, and the record herein, the Court will deny defendant’s motion in all respects.

I.     INTRODUCTION AND BACKGROUND

       The District of Columbia and several non-profit political advocacy organizations have

been locked in a long-running dispute over the constitutionality of the District’s postering

regulations. The District allows political signs to be affixed to the District’s lampposts, subject
to specified restrictions. The District calculates how long posters may remain affixed differently

based on whether the poster “relates to an event.” The current regulations allow all signs to

remain posted for a maximum of 180 days, but require that signs related to an event be removed

within 30 days after the related event. 24 D.C. CODE MUN. REGS. § 108 (2012). The remaining

plaintiff, Muslim American Society Freedom Foundation (“MASF”) alleges that the law is an

unconstitutional content-based regulation of speech, and is impermissibly vague and overbroad.

See Pl.’s Mot. Summ. J., June 22, 2012, ECF No. 60. For a more detailed history of this case,

see: Act Now to Stop War and End Racism Coal. v. Dist. of Columbia (ANSWER III), 798 F.

Supp. 2d 134, 134–43 (D.D.C. 2011).

        On July 21, 2011, this Court granted in part and denied in part the District’s motion to

dismiss. Id. at 151–55. The Court dismissed ANSWER and MASF’s as-applied causes of

action; only MASF’s facial First Amendment and vagueness claims survived. Id. at 155. The

Court directed the case to proceed to discovery, giving the District “an opportunity to clarify the

questions remaining about the meaning of the term ‘event’ and the relation of the event/non-

event distinction” in the postering regulations “to the anti-littering interests it asserts.” Id.

        On October 21, 2011, the parties submitted a Joint Report to the Court discussing how to

proceed. ECF No. 45. MASF argued that the remaining issues warranted additional discovery,

but the District asserted that “discovery is unnecessary here, as the remaining facial vagueness

challenge presents a purely legal question.” Id. at 3–4; see also id. at 6 (“The District objects

that initial disclosures are—like all discovery here—inappropriate in this action[.]”).

Throughout this Joint Report, the plaintiff repeatedly explained why it needs discovery and how

it should take this discovery. Id. at passim. In the Joint Report, the District nowhere asserted a

need for discovery, but simply reserved “the right to object to any and all discovery requests[.]”



                                                   2
Id at 6. The District suggested “a discovery period of no more than 60 days, and that, given the

narrow scope of the remaining issued, Plaintiff should be limited to no more than ten (10)

interrogatories, five (5) requests for production of documents, and one (1) deposition.” Id at 7.

The District did not state anywhere in the Joint Statement that it intended to or even wanted to

take discovery, although it proposed an order providing “that each party may not propound more

than ten (10) interrogatories…five (5) requests for production of documents, and may not take

more than one (1) deposition[.]” Def.’s Proposed Sched. Order, Oct. 21., 2011, ECF No. 45-1.

The plaintiff proposed an order “that the plaintiff is authorized to propound not more than ten

(10) interrogatories, ten (10) requests for production, fifteen (15) requests for admission, and

take six (6) depositions which shall include within that number any deposition(s) pursuant to

Fed. R. Civ. P. 30(b)(6)[.]” Pl.’s Proposed Sched. Order, Oct. 21, 2011, ECF No. 45-2.

       The Court entered a Scheduling Order on November 17, 2011, granting word for word

MASF’s proposed scheduling order. ECF No. 48. The Order authorized and set limits on

plaintiff’s discovery; it nowhere said that “either party” could take discovery or otherwise

provided for discovery by the District. Id. Afterwards, the District propounded discovery

requests on MASF. See Def.’s First Set of Interrogs. to Pls. & Req. Docs., Mar. 9, 2012, ECF

No. 49-2. The District even directed interrogatories at ANSWER, although ANSWER was no

longer a party to this action after the Court dismissed its remaining claims in June 2011.

Compare id. ¶ 10 (requesting information about one of ANSWER’s as-applied claims); with

ANSWER III, 798 F. Supp. 2d at 151–55 (dismissing all of ANSWER’s claims and making clear

that MASF remains the only plaintiff going forward). MASF’s counsel 1 objected to these

demands, and requested the District either withdraw these requests or explain what authorized
       1
         Carl L. Messineo and Mara E. Verheyden-Hilliard of the Partnership for Civil Justice have been
the counsel of record for both ANSWER and MASF throughout this entire action.


                                                  3
them. Pl.’s Ltr. to Def., Apr. 5, 2012, ECF No. 49-2. In response, the District took the position

that the Court’s Scheduling Order only “imposed limits on any discovery sought by plaintiffs

[sic]” but “did not impose any such limits on the District.” Def.’s Ltr. to Pl., Apr. 9, 2012, ECF

No. 49-2. “As a gesture of good faith and cooperation” the District withdrew “its Interrogatories

6 through 11” and noted that it expected “timely and complete responses to its remaining

discovery requests.” Id.

       With the District refusing to withdraw all its discovery requests, MASF moved for a

protective order and an award of reasonable expenses. Pl.’s Mot. Protective Order, Apr. 11,

2012, ECF No. 49. MASF maintained that the Scheduling Order did not allow the District to

take any discovery, let alone discovery exceeding what the Court allowed the plaintiff to take.

Id. at 6–10. As such, the District violated the Scheduling Order without substantial justification,

permitting an award of attorney’s fees and costs to MASF. Id. at 11. The Court granted

MASF’s motion and awarded MASF its reasonable expenses per Federal Rule of Civil Procedure

16(f). ANSWER IV, 2012 WL 4712980. The District now asks the Court to reconsider and strike

this Opinion and Order, or stay payment of sanctions until the District can seek appellate review.

Def.’s Mot. Reconsideration 1–2, 12, Oct. 12, 2012, ECF No. 70. For the reasons discussed

herein, the Court will deny the District’s motion for reconsideration in all respects.

II.    LEGAL STANDARDS

       A. Motion for Reconsideration

       An interlocutory order “may be revised at any time before the entry of judgment

adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b).

“[R]elief upon reconsideration of an interlocutory decision pursuant to Rule 54(b) is available ‘as

justice requires.’” Estate of Botvin ex rel. Ellis v. Islamic Republic of Iran, 2011 WL 1097450,

                                                  4
*2 (D.D.C. Mar. 25, 2011) (quoting Childers v. Slater, 197 F.R.D. 185, 190 (D.D.C. 2000)).

“‘As justice requires’ indicates concrete considerations of whether the court ‘has patently

misunderstood a party, has made a decision outside the adversarial issues presented to the [c]ourt

by the parties, has made an error not of reasoning, but of apprehension, or where a controlling or

significant change in the law or facts [has occurred] since the submission of the issue to the

court.’” Id. (quoting Cobell v. Norton, 224 F.R.D. 266, 272 (D.D.C. 2004)) (alteration in

original).   Therefore, “[i]n general, a court will grant a motion for reconsideration of an

interlocutory order only when the movant demonstrates: ‘(1) an intervening change in the law;

(2) the discovery of new evidence not previously available; or (3) a clear error in the first

order.’” Zeigler v. Potter, 555 F. Supp. 2d 126, 129 (D.D.C. 2008) (quoting Keystone Tobacco

Co., Inc. v. U.S. Tobacco Co., 217 F.R.D. 235, 237 (D.D.C. 2003)). The court’s discretion to

grant a Rule 54(b) motion is “‘subject to the caveat that, where litigants have once battled for the

court’s decision, they should neither be required, nor without good reason permitted, to battle for

it again.’” Judicial Watch v. Dep’t of the Army, 466 F. Supp. 2d 112, 123 (D.D.C. 2006)

(quoting Singh v. George Wash. Univ., 383 F. Supp. 2d 99, 101 (D.D.C. 2005)).

        B. Motion to Strike

        Under Federal Rule 12(f), a court may strike all or part of a pleading for insufficiency,

redundancy, immateriality, impertinence, or scandalousness. See Fed. R. Civ. P. 12(f); Judicial

Watch, Inc. v. Dep’t of Commerce, 224 F.R.D. 261, 263 (D.D.C. 2004). These motions are

strongly disfavored, and the decision of whether to strike all or part of a pleading rests within the

sound discretion of the court. See Judicial Watch, 224 F.R.D. at 263 (collecting authorities);

2-12 MOORE’S FEDERAL PRACTICE-CIVIL § 12.37 (2006). Most courts have held that Rule 12(f)

motions “only may be directed towards pleadings as defined by Rule 7(a)” and therefore


                                                 5
“motions, affidavits, briefs, and other documents outside of the pleadings are not subject to Rule

12(f).” 5C WRIGHT, MILLER & KANE, FEDERAL PRACTICE & PROCEDURE § 1380 (3d ed. 2012).

While some have allowed motions to strike directed at affidavits and other party submissions,

see Gauthier v. United States, 2011 WL 3902770, *11 (D. Mass. 2011), 12(f) motions cannot be

directed at the court’s opinions and memoranda.         A “motion to strike is considered an

exceptional remedy and is generally disfavored,” Larouche v. Dep’t of the Treasury, 2000 WL

805214, *13, (D.D.C. Mar. 31, 2000) (citing MOORE’S at § 12.37), and the proponent must carry

a “formidable burden,” Judicial Watch, 224 F.R.D. at 264.

III.   DISCUSSION

       A. Motion for Reconsideration

       The District has made no showing that the Court’s Opinion merits reconsideration. The

District may disagree with the Court, but it has not explained whether there has been an

intervening change in the law, discovery of new evidence, or clear error warranting

reconsideration. Zeigler, 555 F. Supp. 2d at 129. Instead, it appears to be a vehicle to reair

settled grievances and attack the Court’s reputation. See Judicial Watch, 466 F. Supp. 2d at 123

(discouraging reconsideration when party merely seeks second bite at the apple).           While

suggesting the Court committed clear error, the District seriously misapprehends why the Court

imposed sanctions—claiming the sanctions were based on ‘inherent powers,’ when the Court

made clear they were based on Rule 16(f). Compare Def.’s Mot. Reconsideration 6; Def.’s

Reply 4–6 (discussing inherent power sanctions for bad faith); with ANSWER IV, 2012 WL

4712980, *5 (awarding sanctions under Rule 16(f) express powers). Nevertheless, the Court will

re-explain in detail why the Court issued sanctions and carefully consider each of the District’s




                                                6
arguments.      The District should not mistake the Court’s in-depth discussion for an

acknowledgement that the District’s positions were particularly strong or substantially justified.

        The Court wants to be very clear on the legal authority under which it awarded

reasonable expenses. The Court found that the Scheduling Order did not authorize the District’s

propounded discovery. ANSWER IV, 2012 WL 4712980, *4–*5. Having found that the District

violated the Scheduling Order, 2 the Court turned to Rule 16(f)(2):

        Instead of or in addition to any other sanction, the court must order the party,
        its attorney, or both to pay the reasonable expenses—including attorney’s fees—
        incurred because of any noncompliance with this rule, unless the noncompliance
        was substantially justified or other circumstances make an award of expenses
        unjust.

Fed. R. Civ. P. 16(f)(2) (emphasis added). This Rule “mandates the imposition of sanctions in

the form of reasonable expenses” for a “failure to obey a scheduling or pretrial order[.]”

Landmark Legal Foundation v. E.P.A., 272 F. Supp. 2d 70, 88 (D.D.C. 2003). This Rule, and its

mandate of attorney’s fees, protects the ability of the Court to manage its docket:

        Parties must understand that they will pay a price for failure to comply strictly
        with scheduling and other orders, and that failure to do so may properly support
        severe sanctions…. The Federal Rules of Civil Procedure explicitly authorize the
        establishment of schedules and deadlines, in Rule 16(b), and the enforcement of
        those schedules by the imposition of sanctions, in Rule 16(f).

Wong v. Regents of Univ. of California, 410 F.3d 1052, 1060 (9th Cir. 2005). After a court finds

a party violated a Scheduling Order, it considers whether the violation was “substantially

justified” or imposing costs would be otherwise “unjust.”             See, e.g., Pyramid Real Estate

Services, LLC v. United States, 95 Fed. Cl. 613, 617 (2010) (“When a party or a party’s attorney

        2
          The District now seems to concede that its discovery requests violated the Scheduling Order,
and instead argues that its erroneous interpretation of the Court’s Order was not made in bad faith, and
therefore sanctions are not warranted. See Def.’s Mot. Reconsideration 7 (“The District’s interpretation
of the Scheduling Order was reasonable, if erroneous.”); id. at 11 (“[T]he District’s interpretation of the
Scheduling Order was erroneous in hindsight[.]”).


                                                    7
fails to obey a pretrial order, [] 16(f) directs that the court ‘must’ impose sanctions ‘unless the

noncompliance was substantially justified or other circumstances make an award of expenses

unjust.’) (applying R. Ct. Fed. Cl. 16(f)(2), which is identical to Fed. R. Civ. P. 16(f)(2)). The

Court has wide discretion to determine whether and what sanctions to impose, Hull v. Eaton

Corp., 825 F.2d 448, 452 (D.C. Cir. 1987), and this decision is reviewed for an abuse of

discretion, Link v. Wabash R.R. Co., 370 U.S. 626, 633 (1962). See also Matter of Baker, 744

F.2d 1438, 1440 (10th Cir. 1984) (en banc), cert. denied, 471 U.S. 1014 (1985) (Rule 16(f)

“indicates the intent to give courts very broad discretion to use sanctions where necessary to

insure not only that lawyers and parties refrain from contumacious behavior, already punishable

under the various other rules and statutes, but that they fulfill their high duty to insure the

expeditious and sound management of the preparation of cases for trial.”).

       The Court’s Opinion spent three paragraphs discussing Rule 16, the importance of

scheduling orders, and the sanctions provided by 16(f)(2). At the end of this lengthy discussion,

the Court briefly mentioned its inherent powers to impose sanctions, stating: “The Court’s

power is both express, in the form of the Federal Rule, and implicit, flowing from the very nature

of the Court as an institution.” ANSWER IV, 2012 WL 4712980, *4. Ignoring the Court’s

detailed application of Rule 16(f), the District’s motion seizes on this passing reference and

claims that the Court “awarded sanctions, under its inherent powers, in the form of plaintiff’s

reasonable expenses[.]” Def.’s Mot. Reconsideration 6. The District dedicates the bulk of its

motion to explaining why the District’s actions did not constitute the bad faith necessary for the

Court to award inherent power sanctions. Id. at 9–11. The District’s motion cites fourteen

different cases concerning bad faith and the Court’s inherent powers. Id. at passim. This

represents almost two-thirds of all the cases the District cites in its Motion for Reconsideration.



                                                 8
       The District’s strong emphasis on inherent powers and bad faith is misplaced. The

Court’s opinion relied on inherent powers as many times as the District’s reconsideration motion

mentioned Rule 16: zero. The Court made it clear that it relied on Rule 16(f):

       While the Court encourages thorough pleadings supported by abundant legal
       research and analysis, the present motion is so simple that the plaintiff did not
       need much legal analysis to meet its burden under Rule 16(f). A Scheduling
       Order[] serves as “unalterable road map (absent good cause) for the remainder of
       the case.” Olgyay, 169 F.R.D. 219, 220 (D.D.C. 1996) (internal quotation marks
       and citation omitted). Moreover, the Rule is clear: Federal courts can sanction
       and require parties or their attorneys to pay costs stemming from a violation of a
       scheduling order. F.R.C.P 16(f). In addition to the express rule, it is a basic
       maxim that “Courts of justice are universally acknowledged to be vested, by their
       very creation, with power to impose silence, respect, and decorum, in their
       presence, and submission to their lawful mandates.” Anderson v. Dunn, 19 U.S.
       204, 227 (1821). Therefore, to meet its burden plaintiff need do no more than cite
       the Federal Rule and this Court’s Scheduling Order then provide evidence
       demonstrating that defendant violated the Court’s Order. It did just that. See
       generally Pl.’s Mot. Protect. Order [49], Apr. 11, 2012.

ANSWER IV, 2012 WL 4712980, *5. The Court’s passing mention of its inherent powers is

subordinate to its explicit invocation of its express powers under Rule 16(f).

       Stressing that the Court did not “‘make a finding by clear and convincing evidence that

[the party] committed sanctionable misconduct that is tantamount to bad faith,’” Def.’s Mot.

Reconsideration 9 (quoting Ali v. Tolbert, 636 F.3d 622, 627 (D.C. Cir. 2011)), argues the wrong

standard. The Court did not impose severe sanctions such as dismissing the action or precluding

evidence; it imposed the sanction provided by Rule 16(f)(2). Poulis v. State Farm Fire & Cas.

Co., 747 F.2d 863, 869 (3d Cir. 1984) (Under Rule 16(f)(2) “the district court is specifically

authorized to impose…expenses, including attorney’s fees, caused by unjustified failure to

comply with discovery orders or pretrial orders.”). “At least to the extent that the opposing party

should be compensated for the reasonable costs and expenses incurred because of counsel’s non-

compliance” with Rule 16 “the rule is almost, but not quite, mandatory. Unless noncompliance



                                                 9
was ‘substantially justified’ or other circumstances would make an award ‘unjust’ the

nondefaulting party is entitled to reimbursement. As a result, the imposition of sanctions under

the rule does not depend upon a finding of bad faith, willfulness, or contumaciousness.” In re

Philbert, 340 B.R. 886, 890 (Bankr. N.D. Ind. 2006) (citations omitted); see also Matter of

Baker, 744 F.2d at 1440 (“It is clear from the language and the context in which [the 1983]

amendment [adding subsection (f) to Rule 16] was enacted that neither contumacious attitude nor

chronic failure is a necessary threshold to the imposition of sanctions.”).

       The District identified the wrong standard, failed to discuss the correct standard, and

made no argument that its interpretation of the Scheduling Order was “substantially justified,”

rather than merely not in bad faith. To be generous to the District, the Court will explain why

the District’s violation of the Order was not substantially justified under Rule 16(f)(2).

       What is the standard for determining whether a position is “substantially justified”?

Twenty years ago, the United States District Court for the Southern District of Iowa observed

that “[t]here is little case law discussing the term ‘substantially justified’ in Rule 16(f).” Jochims

v. Isuzu Motors, Ltd., 144 F.R.D. 350, 355 (S.D. Iowa 1992). Over time, courts have looked to

how “substantially justified” is used and defined elsewhere to explain its meaning under 16(f).

The term appears in Federal Rule of Civil Procedure 37(a)(5), which provides that if a court

grants a protective order, it “must…require the party…whose conduct necessitated the

motion…to pay the movant’s reasonable expenses incurred in making the motion, including

attorney’s fees” unless, inter alia, the opposing party’s position was “substantially justified.”

The Advisory Committee states that 16(f) was modeled after Rule 37, Advisory Comm.’s Notes

on 1983 Am. to Fed. R. Civ. P. 16, and courts have turned to cases under Rule 37 to determine

the meaning of “substantially justified” elsewhere. See Jochims, 144 F.R.D. at 355 (applying



                                                 10
Rule 37 cases to Rule 16(f) context); Pierce v. Underwood, 487 U.S. 552, 565 (1988) (using

meaning lower courts have attached to “substantially justified” under Rule 37 to determine

meaning of term in Equal Access to Justice Act).

       The Supreme Court, drawing on cases discussing Rule 37, defined “substantially

justified” as “justified in substance or in the main—that is, justified to a degree that could satisfy

a reasonable person. That is no different from…[having] a reasonable basis in both law and

fact.” Pierce, 487 U.S. at 565. A position “that is neither ‘foolish,’ ‘egregious,’ ‘extreme,’ nor

‘frivolous’ is not necessarily substantially justified.” 3 Halverson v. Slater, 206 F.3d 1205, 1210

(D.C. Cir. 2000). “[A] party’s position is not substantially justified if there is no legal support

for it, if the party concedes the validity of his opponent’s position after [costing] everyone time

and money, or, worse, defies an unequivocally clear obligation.” Boca Investerings P’ship v.

United States, 1998 WL 647214, *2 (D.D.C. 1998), rev’d on other grounds, 314 F.3d 625 (D.C.

Cir. 2003). To find a position was not substantially justified, “[t]here is no requirement that the

court find that counsel acted in bad faith.” Cobell v. Norton, 213 F.R.D. 16, 29 (D.D.C. 2003).

“The burden is on the party facing sanctions to prove that its violation was…substantially

justified.” Elion v. Jackson, 544 F. Supp. 2d 1, 6 (D.D.C. 2008) (discussing Rule 37 sanctions).

       The District’s basic argument is that the Court’s Scheduling Order was ambiguous on

whether the District could seek discovery. As discussed in Part I supra, the Court adopted in

toto the plaintiff’s proposal and entered an order allowing MASF to take limited discovery. The




       3
          The District now concedes that although its position “may have been erroneous, mistaken, or
even negligent,” it was not “taken in bad faith” and therefore the Court erred in awarding sanctions.
Def.’s Reply 7 (emphasis added). This, again, misapplies the standard under 16(f). It would be difficult
for a negligent violation of a Scheduling Order to be “substantially justified.”


                                                  11
District read this to mean that the Court “imposed limits on any discovery sought by plaintiffs 4

[sic], but did not impose any such limits on the District.” Def.’s Mot. Reconsideration 6.

        The District’s position is plausible only at the most superficial of levels.                  When

considered in context, the Court cannot consider the District’s position “substantially justified.”

The history of this case indicates that the Court did not mean to authorize discovery for the

District in excess of what it authorized for the plaintiff. 5 The Court’s July 2011 Opinion left

only MASF’s facial constitutional challenges. ANSWER III, 798 F. Supp. 2d 151–55. That

Opinion stated that the case should proceed to discovery on the meaning of the word “event” and

the relation of the event/non-event distinction to any content-neutral interest the District invokes.

Id. at 155. The parties’ Joint Report only discussed the need for plaintiff to take discovery; the

District rejected the notion that either party would need to take discovery. Joint Report 3–4, 6–7.

While the District’s proposed order did request discovery for both sides, nowhere in the Joint

Report did it mention or justify its need for discovery. Joint Report passim; Def.’s Proposed

Sched. Order. The Court granted the plaintiff’s proposed order word for word—the reasonable

inference being the Court rejected the District’s proposed order and its unjustified and

unexplained request that both sides take discovery. Sched. Order, ECF No. 48. The procedural

        4
         The District’s Motion for Reconsideration keeps referring to “plaintiffs” in the plural, although
for over a year there has only been one plaintiff to this action, MASF. This may be an innocent
mistake—typos are unavoidable—but the District has forgotten in the past that the Court dismissed
ANSWER and all its remaining claims in July 2011. See Def.’s First Set of Interrogs. to Pls. & Req.
Docs., Mar. 9, 2012, ECF No. 49-2 (propounding interrogatories against ANSWER and its dismissed
claims almost 8 months after ANSWER no longer a party to the action).
        5
           While the Scheduling Order limited the plaintiff to 10 interrogatories, the District propounded
11 interrogatories, and took the position that it could engage in discovery limited only by the default rules
of litigation. See Def.’s First Set of Interrogs. (eleven interrogatories); Def.’s Ltr. to Pl. 1. Under the
default rules, the District could propound 25 written interrogatives—more than twice the number plaintiff
was allowed. Fed. R. Civ. P. 33(a) (“Unless otherwise stipulated or ordered by the court, a party may
serve on any other party no more than 25 written interrogatories[.]”).


                                                     12
context of this case undermines the District’s argument that the Scheduling Order was

“ambiguous” and therefore its violation thereof was “substantially justified.”

       The District maintains that “it would be extraordinary if the Court had meant to deny the

District from taking any discovery, but did not state that fact in explicit language.” Def.’s Mot.

Reconsideration 8. More extraordinary than the District’s position that the Court—in granting

plaintiff’s proposed Scheduling Order—meant to limit only the plaintiff and allow the District to

engage in discovery limited only by the default rules of litigation? More extraordinary than

thinking that the District could propound discovery on parties and claims long since dismissed? 6

       Scheduling Orders provide the “‘unalterable roadmap...for the remainder of the case.’”

Olgyay v. Soc’y for Envtl. Graphic Design, Inc., 169 F.R.D. 219, 219–20 (D.D.C. 1996).

(quoting Final Report of the Civil Justice Reform Act Advisory Group of the United States

District Court for the District of Columbia 39 (Aug. 1993)). The purpose of Rule 16 “is to

promote the ability of the Court to manage cases, to develop ‘a sound plan to govern the

particular case from start to finish’ and to ‘set[] and keep[] firm pretrial and trial dates.’” Id. at

220 (quoting Final Report of the Civ. Justice Advisory Gp. 37–39). Scheduling Orders—so they

can achieve these purposes—should be read as being specific and comprehensive. When an

Order details the scope of permissible discovery, a party should not read into the gaps permission

to propound whatever discovery it so wishes.


       6
           While the District offered, as a gesture of “good will,” to withdraw its requests directed at
ANSWER, the reasonableness of a party’s action must be considered in context. Def.’s Ltr. to Pl. 1. The
District claims that its discovery requests were simply an “honest mistake” made in good faith. See
Def.’s Mot. Reconsideration 11. In the same document wherein the District claims it made the
“objectively reasonable” error of requesting discovery from MASF, Def.’s Mot. Reconsideration 5, the
District made the inexplicable and unreasonable error of requesting discovery from ANSWER. In fact,
more than half of the District’s submitted interrogatories were directed at ANSWER and its dismissed
claims. Def.’s First Set of Interrogs., Interrogs. 6–11, inclusive.


                                                  13
       A basic canon of statutory interpretation—expressio unius est exclusio alterius, Latin for

“the express mention of one thing excludes all others”—dictates that “explicit direction for

something in one provision, and its absence in a parallel provision, implies an intent to negate it

in the second context.” Cheney R. Co. v. Interstate Commerce Comm’n, 902 F.2d 66, 68 (D.C.

Cir. 1990). The Scheduling Order is not a statute, but this canon is “used frequently in our daily

lives” and helps explain the reasonable inferences someone may draw from silence. ANTONIN

SCALIA & BRIAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS 107 (2012).

The expressio unius canon depends on the context of the speech, and where the language is

“more specific...the greater the force of the canon.” Id. at 108. A simple example will help

explain expressio unius. A manager gives her employee the company credit card and detailed

instructions to buy three reams of a specific type of paper. The employee returns with the paper,

three iPads and five iPhones. The manager is furious: “I never told you could buy that! I gave

you very specific instructions!” The employee responds: “Well, you never said I couldn’t buy a

bunch of iPads. In the future, you really need to tell me that.” The manager yells: “Expressio

unius est exclusio alterius!” and fires the employee.

       Silence is not a blank check. The Court’s Scheduling Order is silent on expert witnesses,

but the Court is confident that if MASF tried to introduce experts, the District would have

requested a protective order and reasonable expenses. When determining whether a position is

substantially justified, the legal and factual context is everything. It was not reasonable, given

the history of this case, that the Court’s specific and explicit authorization of plaintiff’s discovery

would grant the District more discovery rights than the plaintiff sub silentio.

       If the Court found the District’s interpretation substantially justified, it would seriously

undermine the protections afforded by Rule 16. Scheduling Orders are extremely important;



                                                  14
“[g]iven their heavy case loads, district courts require the effective case management tools

provided by Rule 16.” Lurie v. Mid-Atl. Permanente Med. Group, P.C., 589 F. Supp. 2d 21, 23

(D.D.C. 2008). Courts in this circuit have been very protective of Scheduling Orders:

       Neither the parties nor their counsel have the authority to stipulate or otherwise
       agree to changes in the Court’s orders regarding discovery or any other
       scheduling matter unless expressly authorized to do so by Rule or by Court order.
       Rule 16 of the Federal Rules of Civil Procedure makes plain that a scheduling
       order entered by a district judge “shall not be modified except upon a showing of
       good cause and by leave of the district judge...,” Rule 16(b), Fed. R. Civ. P., and it
       authorizes the judge to impose sanctions on a party or a party’s attorney for
       failure to obey a scheduling order. Rule 16(f), Fed. R. Civ. P. Rule 206 of the
       Rules of this Court requires counsel to meet and confer before the scheduling
       conference and to propose to the Court, inter alia, a specific date for the
       completion of all discovery. Local Rule 206(c)(8). Once the schedule proposed
       by the parties is accepted or modified by the Court and memorialized in a
       scheduling order, the scheduling order may not be modified except by the Court
       and then only upon a showing of good cause. Local Rule 206.1.

Olgyay, 169 F.R.D. at 219–20 (D.D.C. 1996). See also:

       “A scheduling order ‘is not a frivolous piece of paper, idly entered, which can be
       cavalierly disregarded by counsel without peril.’” Johnson v. Mammoth
       Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992) (quoting Gestetner Corp. v.
       Case Equip. Co., 108 F.R.D. 138, 141 (D. Me. 1985)). Indeed, “[d]isregard of the
       order would undermine the court's ability to control its docket, disrupt the agreed-
       upon course of litigation, and reward the indolent and the cavalier.” Id. As such,
       Rule 16 of the Federal Rules of Civil Procedure makes plain that a scheduling
       order entered by a district judge “shall not be modified except upon a showing of
       good cause and by leave of the district judge....” Fed. R. Civ. P. 16(b); see also
       LcvR 16.4[.]

Dag Enterprises, Inc. v. Exxon Mobil Corp., 226 F.R.D. 95, 104 (D.D.C. 2005). The Rule does

not require a finding of bad faith before awarding sanctions, but puts the burden on the

noncompliant party to show its violation was substantially justified. The District’s exegesis is

questionable on its face, and unreasonable when in context. Rule 16(f) protects against not only

the most “‘foolish,’ ‘egregious,’ ‘extreme,’ [or] ‘frivolous’” of positions, Halverson, 206 F.3d at

1210, but positions without a “reasonable basis in both law and fact.” Pierce, 487 U.S. at 565.



                                                15
        Even if the District were correct that the Scheduling Order does not prohibit the District

from taking discovery, MASF would still be entitled to reasonable expenses. The District claims

that the “‘default’ in civil litigation is that Fed. R. Civ. P. 26(b) authorizes both sides ‘[u]nless

otherwise limited by court order,…[to] obtain discovery regarding any nonpriviliged matter that

is relevant to any party’s claim or defense….’” Def.’s Mot. Reconsideration 8 (quoting Fed. R.

Civ. P. 26(b)) (alterations and emphasis in original). Scheduling Order notwithstanding, the

‘default rules of litigation’ still prohibit the District’s requests. In what way were the District’s

requests justified by 26(b)? The only claim left is MASF’s facial, constitutional challenge—a

fact the District recognized when arguing no discovery was warranted in this action. Joint

Report 1, 3–7. The Court indicated that discovery was appropriate to determine the meaning of

the term ‘event’ and the relation between the distinction drawn by the law and the District’s

possible content-neutral interests. ANSWER III, 798 F. Supp. 2d at 155. How could anything in

plaintiff’s possession be relevant to the remaining issues? It makes no sense for the District to

ask MASF why the District passed the sign regulations, how making a distinction between

events and non-events furthers the District’s interests, and how the District defines the term

‘event.’ Nothing “relevant” to the remaining claims could come from MASF. 7 Fed. R. Civ. P.

26(b). Furthermore, Rule 26(b)(2)(C) would bar any request by the District on the remaining

relevant matters.     Any discovery about the purposes, implementation, and meaning of the


        7
          No, the Court need not make it explicit that the parties could only conduct discovery on the
remaining issues, and not on issues that have been dismissed. It is a basic, default rule of civil litigation
that discovery may only be obtained on matters relating to pending—not dismissed—claims. See, e.g.,
Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 352 (1978) (“Thus, it is proper to deny discovery of
matter that is relevant only to claims or defenses that have been stricken…unless the information sought
is otherwise relevant to issues in the case.”); United States v. Kellogg Brown & Root Services, Inc., __
F.R.D. __, 2012 WL 3776708, *10 (D.D.C. Aug. 31, 2012) (Lamberth, C.J.) (citing Tequila Centinela v.
Bacardi & Co. Ltd., 242 F.R.D. 1, 5–6 (D.D.C. 2007); Oppenheimer Fund, 437 U.S. at 352)).


                                                     16
District’s regulations “can be obtained from some [ ] source” other than MASF “that is more

convenient, less burdensome, or less expensive”—namely the District itself. Fed. R. Civ. P.

26(b)(2)(C)(i). As such, MASF would be entitled to a protective order from the District’s

irrelevant and impermissible discovery under Rule 26(c), and reasonable expenses under Rule

37(a)(5). Rule 37, on which the Advisory Committee based 16(f), also makes the payment of

attorney’s fees and costs mandatory unless the District’s position was “substantially justified” or

an award of expenses would be otherwise “unjust.” 8

        B. Motion to Strike

        The District asks for a highly disfavored type of motion without coming close to meeting

its substantial burden of showing that such an order is merited. See, e.g., Judicial Watch, 224

F.R.D. at 263–64 (motions to strike strongly disfavored and party requesting one must shoulder a

formidable burden). The District’s failure to meet this burden is enough to deny its motion.

        The District takes issue with some of the strong language the Court used to describe the

District’s actions.    Def.’s Mot. Reconsideration passim.           The Court will not belabor those

statements here. Quite simply, the District has not identified how and why the Court should

strike passages from its Memorandum Opinion simply because the District’s attorneys took

personal offense to them. The Federal Rules provide for no motions for reconsideration for hurt

feelings, no motions to strike things that could make you look bad.

        If the Court misapprehended the facts or misapplied the law, upon granting a Rule 54(b)

motion to reconsider the Court would have vacated its earlier opinion. See Sussman v. U.S.


        8
          Rule 37 also prohibits an award of sanctions if “the movant filed the motion before attempting
in good faith” to confer with the other party. Fed. R. Civ. P. 37(a)(5)(A)(i). MASF met its duty to confer
by sending the District a letter asking the District to withdraw all of its discovery requests, and explaining
why MASF thought such discovery was unauthorized. Pl.’s Ltr. to Def., ECF No. 49-2.


                                                     17
Marshals Serv., Mem. Op. & Order, ECF No. 121, 03-cv-610 (D.D.C. Dec. 12, 2011)

(Lamberth, C.J.) (in granting motion for partial reconsideration because of misapplication of

circuit mandate, vacating portion of earlier memorandum).         As the Court explained in the

previous section, the Court’s award of reasonable expenses was sound. The District cites Rule

12(f) in a footnote, stating that the Rule “authorizes the striking of material in pleadings that is

‘redundant, immaterial, impertinent, or scandalous[.]’”       Def.’s Mot. Reconsideration 8 n.2

(quoting Fed. R. Civ. P. 12(f)). Most Court have limited 12(f) to the “pleadings” as defined in

Rule 7(a), while a minority have extended it to other party submissions such as affidavits and

expert reports. 5C WRIGHT, MILLER & KANE, FEDERAL PRACTICE & PROCEDURE § 1380 (3d ed.

2012). This Court searched, in vain, for a single case where a party used a Rule 12(f) motion to

strike unflattering passages from a judicial opinion. There is not a shred of law, not a colorable

argument that Rule 12(f) has anything to do with judicial opinions or non-party submissions.

       C. Motion to Stay

       The Court will not grant the District’s motion in the alternative to stay the payment of

sanctions until a final order is entered and the District can seek appeal. Sanctions may deter a

party from continuing to commit sanctionable conduct in the present action.            Cf. Shea v.

Donahoe Const. Co., Inc., 795 F.2d 1071, 1077 (D.C. Cir. 1986) (financial sanctions against

attorneys “might well have brought them into compliance with the court’s need to move the case

ahead”). Such specific deterrence is seriously undermined when the party is allowed to defer its

sanction until after final judgment.     The District provides no justification—other than its

disagreement with the sanctions in the first place—for why a stay is appropriate.




                                                18
IV.     CONCLUSION

        The District asks the Court to reconsider, strike, or stay its prior Order and Opinion

without establishing why these measures are warranted. These kinds of motions are either

disfavored, or within the sound discretion of the Court. In lieu of explaining how the legal

standards for granting these motions have been met, the bulk of the District’s filings either

discuss the wrong standard for issuing sanctions or chastise the Court for its “vituperative

rhetoric.” Def.’s Mot. Reconsideration 2.

        When considering whether sanctions are appropriate, a court must look the behavior and

conduct of the attorneys before it. It is hard to call a party’s conduct sanctionable, its position

unreasonable or not substantially justified, without reflecting poorly on the party’s counsel. The

District objects to the tone and tenor of the Court’s description, calling the language unnecessary

while itself flippantly accusing the Court of bias and intemperance. 9 Strong sanctions are one

tool for case management. Other times, courts limit available sanctions while sternly warning

the noncompliant party that its actions are unacceptable. Cf. Chambers v. NASCO, Inc., 501 U.S.

32, 44-45 (1991) (“A primary aspect of [judicial] discretion is the ability to fashion an

        9
          The District stated: “While judicial criticism ordinarily does not support a traditional finding of
bias sufficient to require recusal, Klayman v. Judicial Watch, Inc., 628 F.Supp.2d 98, 105 (D.D.C. 2009),
the harsh and repeated rhetoric employed here may cause a ‘reasonable and informed observer’ to
conclude that the Court has ‘display[ed] a deep-seated…antagonism that would make fair judgment
impossible.’ Id. at 105–06.” Def.’s Mot. Reconsideration 8 n.2. This casual allegation is completely
untethered to any of the legal arguments put forth by the District. The District does not relate this
accusation to why it is entitled to reconsideration; in fact, given its context it seems argue that the Court’s
language was “scandalous” under Rule 12(f). But logically, this accusation of bias cannot be related to
12(f)—a Rule about pleadings that has nothing whatsoever to do with what the Court says.
         The plaintiff’s Opposition also shows that the District has freely engaged in vituperative rhetoric
when describing MASF’s arguments. See Pl.’s Opp’n 18–19 n.10 (District attacking plaintiff for
“presenting ‘histrionic rhetoric,’ presenting ‘histrionic assertions,’ as being ‘disingenuous.’ as advancing
constitutional claims that ‘strain[] credulity,’ exist ‘only in plaintiff’s imagination,’ that are supported
only by ‘rambling narrative’ and that constitute ‘a vain attempt to show that the postering regulations
violate the First Amendment.’”) (internal citations omitted).

                                                      19
appropriate sanction for conduct which abuses the judicial process.”). The firm language is not

punitive but corrective, putting the party on notice that the court will not tolerate such

sanctionable conduct going forward. It is within the sound discretion of the trial court to

determine what sanctions to impose, how to warn the parties their conduct is impermissible. Cf.

Flynn v. Dick Corp., 481 F.3d 824, 835 (D.C. Cir. 2007) (acknowledging that district court has

broad discretion in managing discovery, and “[t]his deference [accorded by the circuit] extends

to the district court’s imposition of discovery sanctions”).

        The Court holds no ill will against the District; today, it thoroughly and seriously

considers a motion that is thick with attacks on this Court’s integrity and thin on the law. In its

previous opinion, the Court levied the minimum sanctions provided by Rule 16(f)(2).                      It

sanctioned the party, not the individual attorneys. It did not turn to its inherent powers or the

stronger sanctions authorized by Rules 16(f)(1) and 37(b)(2).

        The Court understands that accusations of bias from frustrated parties are part of the job

and does not take them personally. The Court recognizes that the District’s Office of the

Attorney General (“OAG”) has a number of “hard-working dedicated lawyers.” See Def.’s Mot.

Reconsideration 11.      The Court knows that the OAG is capable of intelligent, thoughtful

lawyering. But when the District falls short of the standards established by the Federal Rules,10

the Court does not have to sit silent in fear of having its objectivity called into question.



        10
           While the OAG has a number of hard-working and accomplished lawyers, it is not immune
from committing sanctionable conduct. For a non-comprehensive list of cases sanctioning the District of
Columbia for significant discovery and litigation abuses, see: Hutchence v. Dist. of Columbia, 793 F.
Supp. 177 (D.D.C. 2011); D.L. v. Dist. of Columbia, 274 F.R.D. 320 (D.D.C. 2011); Salazar ex rel
Salazar v. Dist. of Columbia, 602 F.3d 431 (D.C. Cir. 2010) (affirming in part sanctions against District);
Bolger v. Dist. of Columbia, 248. F.R.D. 339 (D.D.C. 2008); McDowell v. Dist. of Columbia, 233 F.RD.
192 (D.D.C. 2006); Zenian v. Dist. of Columbia, 283 F. Supp. 2d 36 (D.D.C. 2003); Butera v. Dist. of
Columbia, 235 F.R.D. 637 (D.C. Cir. 2001) (affirming sanctions); Webb v. Dist. of Columbia, 189 F.R.D.

                                                    20
        Having re-explained why the Federal Rules justified the Court’s decision to award MASF

reasonable expenses, finding no legal justification to reconsider or strike portions of that opinion,

and no reason to issue a stay, the Court will deny the District’s motion in all respects.

        A separate Order consistent with this Memorandum Opinion shall issue this date.

        Signed, Royce C. Lamberth, Chief Judge, November 19, 2012.




180 (D.D.C. 1999); Cousin v. Dist. of Columbia, 142 F.R.D. 574 (D.D.C. 1992); Green v. Dist. of
Columbia, 134 F.R.D. 1 (D.D.C. 1991).
         The plaintiff’s Opposition shows that the District has engaged in serious, sanctionable conduct in
other cases involving plaintiff’s counsel. Pl.’s Opp’n 18–26. In Partnership for Civil Justice Fund v.
Dist. of Columbia, Case No. CAB-748-09, Judge Masaluso of the Superior Court of the District of
Columbia criticized OAG counsel for filing false affidavits when resisting a FOIA request: “As an officer
of the Court and by virtue of your job you have a calling and ethical responsibilities. You are responsible
for the accuracy of every document that you file in court, and those affidavits are transparently false. A
fact you have to know. The District’s willingness to rely upon false documents undermines every
argument the District of Columbia puts forward.” See Pl.’s Opp’n 21. In Barham v. Ramsey, Civil
Action No. 02-2283, Judge Emmet Sullivan of the U.S. District Court for the District of Columbia
criticized the OAG for a “pattern of discovery abuses engaged in and repeatedly acknowledged by the
District” and stated that the OAG’s conduct “raises serious doubts about when, if ever, can anyone trust
the government. There are serious, serious problems….” See Pl.’s Opp’n 23. In Bolger v. Dist. of
Columbia, Civil Action No. 03-906, Judge John Bates of the U.S. District Court for the District of
Columbia sanctioned the District more than $90,000 for a “a clear case of sanctionable discovery
misconduct.” See Pl.’s Opp’n 26.

                                                    21